Citation Nr: 0635010	
Decision Date: 11/13/06    Archive Date: 11/27/06

DOCKET NO.  04-37 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for pulmonary 
tuberculosis.

2.  Entitlement to service connection for left lung chronic 
obstructive pulmonary disease (COPD) with bullous emphysema. 

3.  Entitlement to service connection for alcohol abuse 
secondary to service-connected generalized anxiety disorder.

4.  Entitlement to service connection for hypertension, to 
include as secondary to a service-connected heart disability. 

5.  Entitlement to an initial disability rating greater than 
30 percent for generalized anxiety disorder.

6.  Entitlement to an initial disability rating greater than 
10 percent for coronary artery disease. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

Paul S. Rubin, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1966 to 
February 1968, June 1972 to December 1975, and from January 
1977 to January 1980.  

In January 1980, the veteran was placed on the Temporary 
Disability Retirement List (TDRL).  There is no evidence that 
he was ever recalled to active duty after placement on TDRL 
in January 1980.  Subsequently, he was permanently retired 
from service in December 1984.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from February 2003, October 2004, and March 
2005 rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Waco, Texas.  The file was 
originally before the RO in Roanoke, Virginia.  The veteran 
currently lives in Palestine, Texas.  The veteran testified 
at a Travel Board hearing in June 2006.     

In addition, the veteran submitted additional evidence right 
before the June 2006 Travel Board hearing.  This evidence has 
not yet been considered by the RO, the agency of original 
jurisdiction.  However, the submission of such evidence, some 
of which was duplicate evidence, was accompanied by a waiver 
of RO consideration, signed by the veteran and dated June 27, 
2006.  The Board accepts it for inclusion in the record and 
consideration by the Board at this time.  See 38 C.F.R. §§ 
20.800, 20.1304 (2006).

The issue of service connection for alcohol abuse secondary 
to service-connected generalized anxiety disorder is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  There is no evidence of pulmonary tuberculosis in 
service, no evidence of this condition within three years of 
service, and no competent evidence of a nexus between any 
current residuals of pulmonary tuberculosis and any of the 
veteran's period of active duty service from November 1966 to 
February 1968, June 1972 to December 1975, and from January 
1977 to January 1980.  

2.  The veteran's current COPD with bullous pulmonary 
emphysema in the left lung is attributable to his use of 
tobacco products.  

3.  Competent evidence of record shows that the veteran's 
hypertension is related to his service-connected heart 
disability.  

4.  With regard to the veteran's service-connected 
generalized anxiety disorder, objective medical evidence 
reveals no occupational impairment, no flattened affect, no 
evidence of circumstantial, circumlocutory, or stereotyped 
speech, no panic attacks more than once a week, no difficulty 
in understanding complex commands, no impairment of short and 
long-term memory, no indication of impaired judgment, no 
impaired abstract thinking, and no disturbances of motivation 
and mood.

5.  With respect to his service-connected coronary artery 
disease, the medical evidence of record does not demonstrate 
METs in the five to seven range or evidence of cardiac 
hypertrophy or dilatation, or left ventricle dysfunction with 
an ejection fraction of 30 to 50 percent.


CONCLUSIONS OF LAW

1.  Service connection for pulmonary tuberculosis is not 
established.  38 U.S.C.A. §§ 1101(3), 1110, 1131, 1112(a), 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307(a)(3), 3.309(a) 
(2006).

2.  Service connection for COPD with bullous pulmonary 
emphysema in the left lung is not established.  38 U.S.C.A. 
§§ 1103, 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 
(2006). 

3.  Service connection for hypertension as secondary to a 
service-connected disability is established.  38 U.S.C.A. §§ 
1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 
(2006).

4.  The criteria for a disability rating greater than 30 
percent for generalized anxiety disorder have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.7, 
4.10, 4.21, 4.126, 4.130, Diagnostic Code 9400 (2006).  

5.  The criteria for a disability rating greater than 10 
percent for coronary artery disease have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.7, 
4.21, 4.104, Diagnostic Code 7005 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted if it is shown that the 
veteran suffers from a disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active military service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2006).  
Service connection may be demonstrated either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).

Service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service.  Watson v. Brown, 4 Vet. App. 309, 314 (1993).  See 
also Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Simply 
put, to establish service connection, there must be: (1) A 
medical diagnosis of a current disability; (2) medical or, in 
certain cases, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 252 
(1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd 78 F.3d 604 (Fed. Cir. 1996).  

A disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  
Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 
1039, 1043 (Fed. Cir. 1994).

Active tuberculosis is presumed to have been incurred in 
service, although not otherwise established as such, if 
manifest to a degree of ten percent or more within three 
years of the date of separation from service. 38 U.S.C.A. §§ 
1101(3), 1112(a)(3); 38 C.F.R. §§ 3.307(a)(3), 3.309(a). See 
38 C.F.R. § 3.371 (presumptive service connection for 
tuberculous disease).

In addition, a disability is service connected if it is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  Secondary service 
connection may also be established when there is aggravation 
of a veteran's non-service-connected condition that is 
proximately due to or the result of a service-connected 
condition.  38 C.F.R. § 3.310(b).  A claim for secondary 
service connection requires medical evidence that connects 
the asserted secondary disorder to the service-connected 
disability.  Velez v. West, 11 Vet. App. 148, 158 (1998).  

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997).  A layperson without the appropriate 
medical training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder.  Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Competent medical evidence means evidence provided 
by a person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions.  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  

The veteran asserts seeks service connection for several lung 
disorders.  
Currently, the veteran is diagnosed with pulmonary 
tuberculosis (treated) with cavitation and residual fibrosis 
of the right lung.  The veteran is also currently diagnosed 
with COPD with bullous pulmonary emphysema in the left lung.  

With regard to tuberculosis, service medical records (SMRs) 
are negative for any diagnosis or treatment of this 
condition.   In fact, the first evidence of pulmonary 
tuberculosis is from August 1985 TDRL hospital records 
approximately five years after service.  The United States 
Court of Appeals for the Federal Circuit has determined that 
such a lapse of time is a factor for consideration in 
deciding a service connection claim.  Maxson v. Gober, 
230 F.3rd 1330, 1333 (Fed. Cir. 2000).  It follows that there 
is no basis to award service connection based on chronicity 
in service or continuous symptoms thereafter.  38 C.F.R. § 
3.303(b); Savage, 10 Vet. App. at 494-97.  Nor may service 
connection be established on a presumptive basis for 
symptomatology of tuberculosis within three years.  38 
U.S.C.A. § 1112(a)(1); 38 C.F.R. § 3.307(a)(3).  Moreover, 
there is simply no medical evidence of a nexus between the 
current diagnosis and the veteran's period of service.  
Boyer, 210 F.3d at 1353; Maggitt, 202 F.3d at 1375.  The 
Board finds that the service and immediate post-service 
record provides evidence against these claims.

The Board reflects that the veteran was treated for bullous 
disease of the apex of the right lung in January 1980, during 
the veteran's active duty service.  See August 1984 TPRL 
outpatient treatment record.  Nonetheless, the March 2005 VA 
respiratory examiner specifically found that the veteran 
currently does not have any current bullous emphysema in the 
right lung.  Importantly, the examiner did not indicate there 
was any connection between in-service treatment for bullous 
disease of the right lung and his later pulmonary 
tuberculosis.  Overall, service and post-service medical 
records demonstrate treatment for tuberculosis years after 
service, with no connection to service. 

Turning to the issue of COPD with bullous pulmonary emphysema 
in the left lung, as noted above, SMRs only record bullous 
disease of the apex of the right lung in January 1980.  
However, a March 2001 VA nurse practitioner and an October 
2003 VA respiratory examiner have both opined that the 
veteran's COPD and bullous emphysema stem from the veteran's 
lifetime history of tobacco use.  Significantly, the March 
2005 VA respiratory examiner noted that the veteran has 
smoked two packs daily throughout his life until he quit five 
years ago, providing very strong and highly probative 
evidence against this claim.  

In this regard, for claims filed after June 9, 1998, the law 
prohibits service connection of a death or disability on the 
basis that it resulted from an injury or disease attributable 
to the use of tobacco products by a veteran during active 
duty service. 38 U.S.C.A. § 1103.  The veteran's claims for 
service connection were filed after June 9, 1998.  The 
evidence shows that veteran's current COPD with bullous 
pulmonary emphysema in the left lung is attributable to his 
use of tobacco products.  
 
The Board acknowledges the March 2005 VA respiratory 
examiner's statement that the veteran's residual scarring 
from tuberculosis in the right lung aggravates his COPD and 
pulmonary emphysema conditions.  However, absent service 
connection for the underlying tuberculosis, as discussed 
above, there is no basis to establish secondary service 
connection by way of causation or aggravation of his current 
COPD and pulmonary emphysema conditions.  See 38 C.F.R. § 
3.310(b), effective October 10, 2006.  See 71 Fed. Reg. 
52,744 (September 7, 2006) (to be codified at 38 C.F.R. pt. 
3)  

Incidentally, in August 2003 a letter from the National 
Personnel Records Center (NPRC) indicates that SMRs from 
November 1966 to February 1968, during the veteran's initial 
period of service, are unavailable and missing.  When SMRs 
are lost or missing, VA has a heightened obligation to 
satisfy the duty to assist.  Under such circumstances, the 
United States Court of Appeals for Veterans Claims (Court) 
has held that VA has a heightened duty "to consider the 
applicability of the benefit of the doubt rule, to assist the 
claimant in developing the claim, and to explain its decision 
when the veteran's medical records have been destroyed."  
Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) citing 
Russo v. Brown, 9 Vet. App. 46, 51 (1996).  See also Cuevas 
v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).  

In any event, despite the missing SMRs, there is no 
allegation by the veteran or any other evidence that he 
experienced either lung condition during his initial period 
of military service from November 1966 to February 1968.  In 
fact, at the Travel Board hearing, the veteran dated the 
onset of these conditions during his subsequent Coast Guard 
service in the 1970s and 1980s.  Consequently, the fact that 
the SMRs are missing from this prior period does not affect 
the veteran's claims.     

Accordingly, even in consideration of the heightened duty, 
the Board finds that the preponderance of the evidence is 
against service connection for his lung disorders.  38 
U.S.C.A. § 5107(b).

The Board now turns to the veteran's claim for hypertension.  
The March 2005 VA hypertension examiner concluded that the 
veteran's recently diagnosed hypertension is "as likely as 
not" related to the veteran's service-connected heart 
condition.  Therefore, the Board finds there is competent 
medical evidence of record that demonstrates a secondary 
relationship between the veteran's hypertension and his 
service-connected heart disability.  Velez 11 Vet. App. at 
158.    

In light of the above, resolving any doubt in the veteran's 
favor, the Board concludes the preponderance of the evidence 
supports service connection for hypertension.  38 U.S.C.A. § 
5107(b).  The appeal is granted as to that issue.  The nature 
and extent of this disorder is not at issue before the Board 
at this time.

The final issues before the Board involve the veteran's 
claims for increased ratings.  Disability ratings are 
determined by applying the criteria set forth in VA's 
Schedule for Rating Disabilities, which is based on the 
average impairment of earning capacity.  Individual 
disabilities are assigned separate diagnostic codes.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2006).  

The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life including employment.  38 C.F.R. § 4.10.

If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  Consistent with the facts found, 
if there is disagreement with the initial rating assigned 
following a grant of service connection, separate ratings can 
be assigned for separate periods of time, i.e., the rating 
may be "staged."  Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  See AB v. Brown, 6 Vet. App. 35 (1993) (a claim for 
an original or an increased rating remains in controversy 
when less than the maximum available benefit is awarded).  
Reasonable doubt as to the degree of disability will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3. 

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

With respect to the veteran's increased rating claim for 
generalized anxiety disorder, mental disorders are evaluated 
under the general rating formula for mental disorders, a 
specific rating formula presented under 38 C.F.R. § 4.130.  
In addition, the fourth edition of the American Psychiatric 
Association's Diagnostic and Statistical Manual for Mental 
Disorders (DSM-IV) provides guidance for the nomenclature 
employed within 38 C.F.R. § 4.130.  

When evaluating a mental disorder, the frequency, severity, 
and duration of psychiatric symptoms, the length of 
remissions, and the veteran's capacity for adjustment during 
periods of remission must be considered.  38 C.F.R. § 
4.126(a).  In addition, the evaluation must be based on all 
the evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination. Id.  
Further, when evaluating the level of disability from a 
mental disorder, the extent of social impairment is 
considered, but the rating cannot be assigned solely on the 
basis of social impairment.  38 C.F.R. § 4.126(b).

The veteran's current generalized anxiety disorder is rated 
at 30 percent under Diagnostic Code (Code) 9400, generalized 
anxiety disorder.  38 C.F.R. § 4.130 (2006).  The 30 percent 
evaluation is effective from February 14, 2001, the date of 
receipt of the original claim for service connection for a 
psychiatric disorder.  

Because the veteran has perfected an appeal as to the 
assignment of an initial rating following the initial award 
of service connection for generalized anxiety disorder, the 
Board is required to evaluate all the evidence of record 
reflecting the period of time between the effective date of 
the initial grant of service connection until the present.  
This could result in "staged ratings" based upon the facts 
found during the period in question.  Fenderson, 12 Vet. App 
at 126.  Thus, medical records prior to the effective date of 
February 14, 2001, are not relevant in evaluating his claim 
for a higher rating.  

As provided by the VA Schedule for Rating Disabilities, a 30 
percent disability rating is appropriate when there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  38 C.F.R. 
§ 4.130.  

The next higher rating of 50 percent for a depressive 
disorder under the general rating formula for mental 
disorders is appropriate when there is occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships. Id. 

An even higher 70 percent rating under the general rating 
formula for mental disorders is in order when there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work like setting); and inability to establish and 
maintain effective relationships. Id.

In evaluating the evidence, the Board has also noted various 
Global Assessment of Functioning (GAF) scores contained in 
the DSM-IV, which clinicians have assigned.  A Global 
Assessment of Functioning (GAF) score is a scale reflecting 
the "psychological, social, and occupational functioning on 
a hypothetical continuum of mental health-illness."  Richard 
v. Brown, 9 Vet. App. 266, 267 (1996) (citing DSM-IV at 32).  
An examiner's classification of the level of psychiatric 
impairment at the moment of examination, by words or by a GAF 
score, is to be considered, but it is not determinative of 
the percentage VA disability rating to be assigned; the 
percentage evaluation is to be based on all the evidence that 
bears on occupational and social impairment.  See generally 
38 C.F.R. § 4.126; VAOPGCPREC 10-95.

The higher the score, the higher the overall functioning of 
the individual is.  A score of 51-60 represents "[m]oderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) OR moderate difficulty in social, 
occupational, or school functioning, (e.g., few friends, 
conflicts with peers or co-workers)."  Richard v. Brown, 9 
Vet. App. 266, 268 (1996) (citing DSM-IV at 32).

The evidence of record is not consistent with a higher 50 
percent rating.  A review of the reports of the August 2003 
and August 2005 VA psychiatric examiners reveal no 
occupational impairment (employable from a mental health 
perspective), no flattened affect (affect was animated), no 
evidence of circumstantial, circumlocutory, or stereotyped 
speech (veteran was verbose and speech was normal), no panic 
attacks more than once a week (examiners recorded no panic 
attacks at all), no difficulty in understanding complex 
commands (thought process normal with no obsessive rituals), 
no impairment of short and long-term memory (his memory was 
intact), no indication of impaired judgment, no impaired 
abstract thinking (thought process was normal), and no 
disturbances of motivation and mood.  He has not sought 
therapy for his condition since 2003 and he is on no 
medication for his disorder.  There was also no evidence of 
delusions, hallucinations, or suicidal ideation.  His hygiene 
was normal and he was able to pursue basic activities of 
daily living.  VA outpatient treatment records by in large 
support these findings.  The Board finds that the VA 
examinations and treatment records, overall, provide 
significant evidence against a higher rating.

It is important for the veteran to understand that some of 
the current medical evidence does not support the current 
evaluation, let alone an increased evaluation.

The Board acknowledges that his GAF scores were 55 and 60, 
indicative of moderate symptoms of impairment.  However, the 
Board finds that his GAF scores are not reflective of the 
overall disability picture that more closely approximates the 
criteria for a rating of 30 percent.  38 C.F.R. § 4.7.  In 
addition, the veteran complained of anxiety and social 
isolation (his relationship with his girlfriend ended in 
2004).  Nonetheless, the veteran does demonstrate any of the 
factors listed for a higher rating.   See Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding that the factors 
listed in the rating formula are examples of conditions that 
warrant a particular rating and are used to help 
differentiate between the different evaluation levels).  
Simply stated, his GAF scores and subjective complaints are 
outweighed by other evidence of record showing no objective 
signs of a higher disability and no occupational impairment 
due to his psychiatric condition.  Post-service medical 
records, as a whole, provide evidence against this claim.

The final issue before the Board involves the veteran's claim 
for an increased initial rating beyond 10 percent for 
coronary heart disease.  The veteran's coronary artery 
disease disability has been rated as 10 percent disabling 
under Diagnostic Code 7005, coronary artery disease.  
38 C.F.R. § 4.104 (2006).  

Under Diagnostic Code 7005, a 10 percent rating is warranted 
when a workload greater than 7 five metabolic equivalents 
(METs) but not greater than 10 METs results in dyspnea, 
fatigue, angina, dizziness, syncope, or continuous medication 
is required.  A 30 percent rating is provided for documented 
coronary artery disease (CAD) when a workload greater than 5 
METs but not greater than 7 METs results in dyspnea, fatigue, 
angina, dizziness, or syncope, or; there is evidence of 
cardiac hypertrophy or dilatation on electrocardiogram, 
echocardiogram, or X-ray. A 60 percent rating is warranted 
where there is more than one episode of acute congestive 
heart failure in the past year; or, where a workload greater 
than 3 METs but not greater than 5 METs results in dyspnea, 
fatigue, angina, dizziness or syncope; or where there is left 
ventricular dysfunction with an ejection fraction of 30 to 50 
percent.  38 C.F.R 4.104 (2006).  

One MET is the energy cost of standing quietly at rest and 
represents an oxygen uptake of 3.5 milliliters per kilogram 
of body weight per minute.  38 C.F.R. § 4.104, Note (2).  

A review of the evidence reveals does not reflect a rating 
higher than 10 percent.  Specifically, an August 2005 VA 
heart examination and VA treatment records did not show 
evidence of cardiac hypertrophy or dilatation.  The examiner 
documented that the heart was normal in size.  There was no 
edema, murmurs, or abnormal heart rhythm.  Objective testing 
showed METs greater than 10, and left ventricular ejection 
fraction of 70-75%, both outside the range required for a 
higher rating.  

Although the veteran complained at the hearing of equilibrium 
problems related to his heart, the August 2005 examiner 
stated this could be related to peripheral neuropathy.  The 
Board acknowledges that an August 2005 echogram recorded that 
the right ventricle was mildly enlarged, but all other 
findings were normal.  Thus, the overall disability picture 
more closely approximates the criteria for a rating of 10 
percent. Id.  The Board finds that the VA examination 
results, and the post-service medical record as a whole, 
outweigh the veteran's subjective complaints that he is 
entitled to a higher evaluation.

The Board adds that it does find that either of the veteran's 
service-connected disabilities on appeal should be increased 
for a separate period based on the facts found during the 
appeal period.  Fenderson, 12 Vet. App at 126. 

Finally, the veteran indicates that the disabilities on 
appeal interfere with his ability to work.  He has been 
retired since 1985.  However, there is no evidence of 
exceptional or unusual circumstances to warrant referring the 
case for extra-schedular consideration.  38 C.F.R. § 
3.321(b)(1).  In this regard, an August 2003 psychiatric 
examiner stated that the veteran was employable from a mental 
health perspective, and that his lack of employment was due 
to his physical disabilities.  In addition, the August 2005 
VA heart examiner noted that his heart condition did not 
limit his daily activities.  Rather, only his nonservice-
connected lung condition impacted the veteran's mobility, 
providing medical evidence against this claim.


38 C.F.R. § 3.321(b) requires that there must be marked 
interference with employment due exclusively to service-
connected disabilities (emphasis added).  The medical 
evidence, as a whole, provide evidence against an extra-
schedular evaluation as it demonstrates that his nonservice-
connected lung disorders have an major impact on his ability 
to work. 

Accordingly, the Board finds that the preponderance of the 
evidence is against higher disability ratings for his 
generalized anxiety disorder and for his coronary artery 
disease.  38 C.F.R. § 4.3.  The appeals as to both issues are 
denied.  

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  That is, by letters 
dated in April 2001, July 2003, and November 2004, the RO 
advised the veteran of the evidence needed to substantiate 
his service connection claims and explained what evidence VA 
was obligated to obtain or to assist the veteran in obtaining 
and what information or evidence the veteran was responsible 
to provide.  Thus, the Board finds that the RO has provided 
all notice required by the VCAA.  38 U.S.C.A. § 5103(a).  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

With regard to the final fourth element of notice, the 
November 2004 VCAA letter specifically asks the veteran to 
provide any evidence in his possession that pertains to the 
service connection claims.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120-121 (2004).  The Board finds no harm to the 
veteran in giving him more notice following the adverse 
rating action.  

The Board observes that the RO issued its initial VCAA 
notices before the adverse determinations on appeal.  
Pelegrini, 18 Vet. App. at 120.  Although the RO provided the 
veteran with supplemental information in the November 2004 
VCAA letter, there is no indication or allegation that doing 
so resulted in prejudice to the veteran.  Bernard v. Brown, 4 
Vet. App. 384, 392-94 (1993).  

With respect to the increased rating claims, the Board 
emphasizes that these appeals arise from an initial rating 
assigned when the RO awarded service connection, such that 
the original VCAA letter refers to the requirements for 
establishing only service connection for these disorders.  
VA's Office of General Counsel (GC) has held that there is no 
requirement for additional 38 U.S.C.A. § 5103(a) notice on a 
"downstream" issue, i.e., an increased rating after an 
initial award of service connection, if proper VCAA notice 
for the original service connection issue was already 
provided, as is the case here.  

As to the increased rating claims, neither the April 2001 nor 
the July 2003 VCAA letters asked the veteran to provide any 
evidence in his possession that pertains to the original 
service connection claims.  Pelegrini, 18 Vet. App. at 120-
121.  Nonetheless, the Board is satisfied that the veteran 
actually knew to submit such evidence given the Board 
testimony, duplicate VA records, lay statements, and written 
personal statements he has submitted.  Additionally, the VCAA 
letter dated in July 2003 advised the veteran that the VA 
required "additional information and evidence."  The 
evidence establishes that, throughout the adjudication 
process, VA provided to the veteran and his representative 
information that allowed him the opportunity to participate 
meaningfully in the adjudication of all his claims.   
Therefore, any failure to make the specific request is non-
prejudicial, harmless error.  Bernard v. Brown, 4 Vet. App. 
384, 392-94 (1993).  See Sutton v. Brown, 9 Vet. App. 553 
(1996); see also 38 C.F.R. § 20.1102 (harmless error).  

Moreover, the Board emphasizes that neither the veteran nor 
his representative has made any showing or allegation of any 
defect in the provision of notice that resulted in some 
prejudice to the veteran.  The Board finds that any 
deficiency in the content or timing of these notices is 
harmless error.  See Overton v. Nicholson, No. 02-1814 
(September 22, 2006) (finding that although the Board erred 
by relying on various post-decisional documents to conclude 
that adequate 38 U.S.C.A. § 5103(a) notice had been provided 
to the appellant, the Court found that the evidence 
established that the veteran was afforded a meaningful 
opportunity to participate in the adjudication of his claims, 
and found that the error was harmless, as the Board has done 
in this case.)  

In addition, March 2006 correspondence from the RO advised 
the veteran that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 
473, 486 (2006).  Since the preponderance of the evidence is 
against service connection, no disability rating can be 
assigned.  Similarly, as the preponderance of the evidence is 
against increased ratings, no effective date can be assigned 
for these claims, such that the veteran is not prejudiced by 
late receipt of this notice.  

With respect to the duty to assist, the RO has secured the 
veteran's Coast Guard SMRs relevant to the claims, VA 
treatment records, and several VA examinations.  Furthermore, 
the veteran chose to present evidence and testify at a June 
2006 Travel Board hearing.  Neither the veteran nor his 
representative has indicated that any other evidence relevant 
to these claims remains outstanding.  The Board does 
acknowledge that VA has a heightened duty to assist and to 
search for alternate medical records when SMRs are missing or 
presumed destroyed.  Cromer, 19 Vet. App. at 217-18.  
However, the NPRC determined that all methods were exhausted 
in attempting to secure SMRs from November 1966 to February 
1968.  The Board finds no basis for further pursuit of 
additional SMRs.  In any event, the veteran does not allege 
that any of the disabilities on appeal stemmed from the 
earliest period of service in which SMRs are missing. 

Therefore, the Board is satisfied that all relevant evidence 
identified by the veteran has been secured, and that the duty 
to assist has been met.  38 U.S.C.A. § 5103A.  


ORDER

Service connection for pulmonary tuberculosis is denied. 

Service connection for left lung chronic obstructive 
pulmonary disease (COPD) with bullous emphysema is denied. 

Service connection for hypertension, to include as secondary 
to a service-connected coronary artery disease is granted.  

An initial disability rating greater than 30 percent for 
generalized anxiety disorder is denied. 

An initial disability rating greater than 10 percent for 
coronary artery disease is denied. 


REMAND

With regard to his alcohol abuse disorder, 38 U.S.C.A. § 1110 
states that "no compensation shall be paid if the disability 
is the result of the person's own willful misconduct or abuse 
of alcohol or drugs."  See also 38 C.F.R. §§ 3.1(n), 3.301.  
However, 38 U.S.C.A. § 1110, barring veterans' disability 
compensation "if the disability is a result of the veteran's 
own willful misconduct or abuse of alcohol or drugs" does 
not preclude compensation for an alcohol or drug abuse 
disability secondary to a service-connected disability or use 
of an alcohol or drug abuse disability as evidence of the 
increased severity of a service-connected disability.  Allen 
v. Principi, 237 F. 3d 1368, 1381 (Fed. Cir. 2001).  However, 
it cautioned that compensation would only result where there 
was clear medical evidence establishing that the alcohol or 
drug abuse disability was caused by a veteran's primary 
service-connected disability. Id.

An August 2005 VA psychiatric examiner indicated that the 
veteran was a "dry alcoholic" who has been sober since 
2000.  The veteran has a history of service and  post-service 
alcohol abuse and cirrhosis of the liver due to his 
alcoholism.  The veteran contends that his alcoholism is 
related to his service-connected generalized anxiety disorder 
as a way to self-medicate.  

SMRs from the U.S. Coast Guard show that the veteran was 
hospitalized several times due to alcohol abuse in service 
during his periods of active duty from June 1972 to December 
1975 and from January 1977 to January 1980.  The veteran 
reported heavy alcohol use since age 17.  Both during and 
after service, he continued to receive treatment for 
alcoholism, including Alcoholics Anonymous meetings.  

Most importantly, upon hospitalization for the disorder in 
October 1973 during service, a military physician indicated 
that the veteran exhibited a psychological dependence for 
alcohol "precipitated by emotional immaturity."  The 
veteran also underwent Coast Guard Evaluation Board 
Proceedings in October 1979, in which the veteran was 
diagnosed with anxiety neurosis, but no connection was made 
with his alcoholism.  Various other service and post-service 
examinations do not mention any connection between his 
alcoholism and his service-connected anxiety disorder.

In contrast, several months after his active duty service 
ended, a TDRL psychiatric examiner in May 1981 stated that 
the veteran has self-medicated himself with alcohol when 
experiencing anxiety.  

The Board finds that additional development is necessary to 
address the conflict between the medical evidence of record.  
The Board emphasizes that clear medical evidence is required 
to establish that the alcohol or drug abuse disability was 
caused by a veteran's primary service-connected disability.  
Allen, 237 F. 3d at 1381.  Therefore, a remand is in order so 
that the August 2005 VA psychiatric examiner who previously 
examined the veteran can provide an opinion on the etiology 
of the veteran's alcoholism.

Accordingly, the case is REMANDED for the following action:

1.	The RO should request that the August 
2005 VA psychiatric examiner who 
previously examined the veteran 
provide an addendum to his previous 
opinion 
as to whether it is at least as likely 
as not (a 50 percent probability) that 
any current alcohol disorder was 
caused by, or is a symptom of, the 
veteran's generalized anxiety 
disorder.  The examiner should also 
specifically review and comment upon 
SMRs showing treatment for alcohol 
abuse from June 1972 to December 1975 
and from January 1977 to January 1980; 
various service and post-service 
psychiatric examinations that do not 
mention any relationship between the 
veteran's alcoholism and his service-
connected anxiety; and the report of a 
May 1981 TDRL psychiatric examiner 
that indicated that the veteran self-
medicated himself with alcohol when 
experiencing anxiety.  Another VA 
examination is not necessary in order 
to provide this opinion, unless this 
doctor is not available.  

The term "at least as likely as 
not" does not mean within the realm 
of medical possibility, but rather 
the weight of medical evidence both 
for and against a conclusion is so 
evenly divided that it is as 
medically sound to find in favor of 
that conclusion as it is to find 
against it.  The examiner should 
include a complete explanation with 
his or her opinion, based on findings 
on examination and information 
obtained from review of the record.  
If the examiner is unable to provide 
the requested opinions, the 
examination report should so state.

2.	After completing any additional 
necessary development, the RO should 
readjudicate the service connection 
for alcohol abuse issue on appeal, 
considering any new evidence secured 
since the November 2005 supplemental 
statement of the case (SSOC).  If the 
disposition remains unfavorable, the 
RO should furnish the veteran and his 
representative with another SSOC and 
afford the applicable opportunity to 
respond.

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The appellant has the 
right to submit additional evidence and argument on the 
matter the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


